Dykman, J.
(dissenting):
This is an action under the statute to recover damages for causing the death of Daniel H. Seabolt, a postal clerk in the railway mail service, who was killed on the defendant’s road on the 22d day of January, 1881, while in the discharge of his duties.
Assuming on the finding of the jury that the death of the deceased man came from the negligence of the defendant, yet very serious questions are presented for consideration.
There was a contract between the United States government and the defendant requiring the latter to carry the mail, and the person in charge of it, but the plaintiff cannot avail herself of that contract to furnish the foundation for this action, because it was made with no reference to her or her intestate. (Nolton v. W. R. R. Co., 15 N. Y., 444.) Neither can there be an implication of a contract to exercise care and diligence toward the deceased, because the inference is repelled by the fact that he was not riding under an independent contract, but was riding either in virtue of the contract with the government or on the pass to be mentioned hereafter. At the same time the deceased was a passenger and not an intruder on the train when he met his death, and the defendant was under obligation to exercise some care and skill in his transportation.
This duty arose from the general rule of law which imposes on all persons who undertake a duty, even gratuitously, to exercise some care and skill in its performance, and is entirely independent of any contract. The basis of liability for a failure in the discharge of this duty is negligence, and if there was no waiver of this liability, a recovery may be maintained against the defendant in this action on that principle.
So we are brought to the examination of the question of waiver, which must be predicated on the following facts: A pass was obtained from the defendant by the agent of the government for the deceased, and sent to him, the important portions of which are *103as follows : “ New York, Lake Erie and Western Railroad Company, January, 1881. Pass D. H. Seabolt on account United States Post Office Department, free, while oh duty this month between New York and Dunkirk, subject to the condition-on the back of this pass.” * * * On the back was this : “ The person accepting this free pass assumes, in consideration thereof, all risk of accident, and expressly agrees that the New York, Lake Erie and Western Railway Company shall not be liable under any circumstances whatever of negligence by their agents or' otherwise for any injury to the person, or for any loss or injury to the property of the passenger using this pass.” * * *
There has been much diversity of judicial opinion respecting the effect to be permitted to similar language on railroad passes, but the right to stipulate for immunity and exemption from responsibility for negligence has been finally recognized and affirmed in this State in many cases in our highest appellate court. (Bissell v. N. Y. Central R. R. Co., 25 N. Y., 442; Poucher v. Same, 49 id., 263: Mynard v. Syracuse, etc., R. R. Co., 71 id., 180.) The language employed in this case is sufficiently broad and comprehensive to be allowed the effect claimed by the defendant. It is clear and unmistakable that the defendant “ shall not be liable, under any circumstances, whether of negligence by their agents or otherwise, for any injury to the person, or for any loss or injury to the property of the passenger using this pass.”
The deceased man received and accepted this pass containing this language, and was in possession of it at the time of his death. Such acceptance constituted a contract between him and the company, by which he waived liability by reason of-negligence.
Our conclusion therefore is, that the plaintiff cannot avail herself of the contract between the government and the defendant, because it was not made with or for the deceased; and that although the defendant owed the deceased the duty of care because it had undertaken to carry him, and he was rightfully on the train, the performance of that duty was waived by the acceptance and use of the pass containing the stipulation for exemption.
The judgment should be reversed and a new trial granted, with costs to abide the event.
Judgment affirmed, with costs.